ON MOTION FOR REHEARING.
MORRISON, Judge.
The state’s motion for rehearing directs attention to the fact that the child Marjorie testified that she would be 16 years old on July 25, 1950.
It is further correctly suggested that "it is not too clear” from the evidence admitted by the trial court whether the 11-year-old child 'Iona was born prior to or after December 8, 1938, the date of the rendition of the divorce decree.
That part of the original opinion wherein we said that none of the children in question were born or conceived during the time from 1931 to 1934 and therefore the question of putative marriage and the issue thereof was not raised by the evidence is withdrawn, Marjorie having been conceived prior to the year 1934.
Also, in dealing with the younger children we should have said that one and perhaps both were born after the divorce, and that if recognized after perfection of a marriage relationship by appellant the other child or children would be legitimate.
The state also contests the correctness of our holding that the trial court erred in instructing the jury that a putative marriage may arise out of a common law marriage as well as a ceremonial marriage.
A recent opinion of the Fort Worth Court of Civil Appeals, handed down since our original opinion, Fred Hupp et al v. Ann Hupp, 235 S.W. 2d 753, is cited and appears to support the state’s contention. The opinion discloses that such court is not in accord with the decision of the San Antonio Court of Civil Appeals in Papoutsis v. Trevino, 167 S.W. 2d 777, cited in our original opinion.
Having reviewed the different pronouncements of the several *634civil courts of the state with reference to putative marriages, we have come to the conclusion that we were in error in our original opinion, and now hold that in criminal prosecutions a putative marriage may arise out of either a ceremonial or common law marriage.
It is certainly not the thought of this court to attempt to invade, in any way, the province of the civil courts of this state on property questions. But we feel that, in cases such as the one at bar, so long as we recognize common law marriages as being of the same dignity as ceremonial ones, we should hold that a putative marriage might arise from either.
Having concluded that the charge as given by the trial court was correct and further concluding that the record discloses good faith on the part of Margaret Curtin, it follows that the state’s motion for rehearing should be granted. The judgment of reversal heretofore rendered is set aside and the judgment of the trial court is affirmed.